DETAILED ACTION
This action is in reply to the submission filed on 6/02/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 13 and amendments to claims 1, 9 and 20 are acknowledged.
Claims 1-12 and 14-20 are currently pending and have been examined under the effective filing date of 10/28/2019.
Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive. Regarding page 6 of Applicant’s remarks, Examiner does not necessarily agree with Applicant’s characterization of the examiner interview that was conducted on March 30, 2022.  Examiner submitted an interview summary on April 7, 2022 indicating that no agreement was reached.  Further, Examiner indicated the neural network features in Figure 4C as possibly helpful in bringing the claims into a practical application of the abstract idea.  However, the specific structure of the optical sensors in the amended claims achieve the same result.  For this reason, the claims are eligible under 35 U.S.C. 101. 
Regarding Applicant’s remarks concerning the 103 rejections, Examiner notes the claim amendments seen in the 6/02/2022 filing effectively including features of transparent panels from now cancelled claim 13 in to the independent claims 1 and 20. Examiner maintains using Hagglund to modify Chaubard to teach the feature of transparent panels in the scanning device. 

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-20 are not rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for a method performed by a checkout node, comprising: during a checkout transaction of a retail item, selecting at least one of a plurality of retail items predicted from at least one of a plurality of acquired images of the retail item positioned on a surface of a scale of the checkout node, wherein the acquired images are captured by a plurality of optical sensors of the checkout node responsive to obtaining a weight measurement of the retail item positioned on the surface of the scale, with each sensor having a different viewing angle towards the surface of the scale in claim 1; claim 2 recites receiving, for each acquired image, an indication of one or more predicted retail items and their corresponding confidence levels; and wherein said selecting is based on the one or more predicted retail items and their corresponding confidence levels; claim 3 recites wherein said selecting includes: selecting those predicted retail items of the acquired images that have a confidence level above a predetermined confidence threshold; claim 4 recites determining which acquired image corresponds to the predicted retail item having the highest confidence level to obtain the selected image; and wherein said selecting includes selecting those predicted retail items of the selected image that have a confidence level above a predetermined confidence threshold; claim 5 recites obtaining an indication to initiate a checkout transaction of a retail item that requires a weight measurement; determining to initiate the checkout transaction of the retail item based on the initiate indication; and acquiring images captured by each optical sensor; claim 6 recites obtaining an indication of a certain retail item that is identified as the retail item for the checkout transaction; and determining that the identified retail item is one of the predicted retail items; claim 7 recites obtaining the certain retail item indication includes: receiving the indication of the certain retail item; and sending an indication that the identified retail item is one of the predicted retail items responsive to determining that the identified retail item is one of the predicted retail items; claim 9 recites obtaining an indication of a weight measurement of the retail item placed on the surface of the scale; and wherein said acquiring the images is responsive to said obtaining the weight measurement; claim 18 discloses determine whether to include the at least one acquired image to the set of training images based on the confidence level of those acquired images; claim 19 recites receiving a set of training images; claim 20 recites select, during a checkout transaction of a retail item, at least one of a plurality of retail items predicted from at least one of a plurality of acquired images of the retail item positioned on a surface of a scale of the checkout node, with each sensor having a different viewing angle towards the retail item placed on the surface of the scale.
 These limitations are directed to the abstract idea of organizing human activity in the form of sales activities/behaviors and mental processes/observations/judgements. Acquiring images, determining suitability for training purposes, receiving the training images, using the images to train a model for identifying commodities, identifying commodities by comparing an image of a commodity to training images, responsive to obtaining weight measurements, receiving an indication of item and a confidence level based on a threshold, using multiple sensors to obtain images from different viewpoints can be accomplished by a human mind and are related to the activities of sales in retail setting.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements in claim 1 by a neural network, the neural network being trained by a set of images of retail items; claim 2 sending, to the neural network, the acquired images; claim 7 receiving, from a user interface terminal of the checkout node, the indication of the certain retail item; claims 17 and 18 a first network node, local network access, a second network node that provides remote network access to a plurality of checkout nodes; claims 19 and 20 the neural network being trained by a set of images of retail items; and claim 20 processor and a memory, the memory containing instructions executable by the processor whereby the checkout system is configured  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Additionally, Claim 5 recites by the scale, claim 8 recites a price look-up (PLU) code, claim 10 recites wherein said obtaining the weight measurement indication is responsive to determining that the retail item has been stably placed on the surface of the scale claim 14 recites a camera, claim 15 recites an infrared sensor, which serve to generally link the use of the judicial exception to a particular technological environment or field of use; in this case, that of a semi-autonomous or autonomous or modern retail shopping facility. See MPEP 2106.05(h.)
Further, Claim 8 recites wherein the indication of the certain retail item corresponds to a price look-up (PLU) code; claim 11 recites wherein at least one sensor is positioned above the surface of the scale with a perpendicular viewing angle relative to the surface of the scale; claim 12 recites wherein at least one sensor is positioned away from the scale with an acute viewing angle relative to the surface of the scale; claim 16 recites wherein the neural network is co-located with the checkout node. These limitations serve to add insignificant extra-solution activity to the judicial exception.  See MPEP 2106.05(g.)
However, the limitations in independent claims at least one of the plurality of optical sensors being positioned at a first viewing angle relative to the surface of the scale and operable to capture at least one of the plurality of acquired images of the retail item placed on the surface of the scale, and at least one of the plurality of optical sensors being positioned at a second viewing angle relative to the surface of the scale and operable to capture at least one of the plurality of acquired images of the retail item placed on the surface of the scale through a transparent or translucent portion of that surface contains a specific combination of structural elements that go beyond using a computer as a tool or generally linking the abstract idea to a field of use, and therefore bring the claims into a practical application than the abstract idea.
Step 2B: Said claims recite additional elements as seen in Step 2A Prong 2.  These additional elements are not sufficient to amount to significantly more than the judicial exception for the same reasons as above. Additionally, Claim 19 recites receiving, from a second network node that provides remote network access to a plurality of checkout nodes, the set of training images, which serves to append well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obv iousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubard et al. (Pub. No. US 2018/0218351 A1) in view of Hagglund (Pub. No. US 2013/0232021 A1.)
Regarding Claims 1 and 20, Chaubard discloses a method performed by a checkout node, comprising: during a checkout transaction of a retail item, selecting at least one of a plurality of retail items predicted by a neural network from at least one of a plurality of acquired images of the retail item positioned on a surface of a scale of the checkout node (Chaubard ¶0017; the change detection module 150 uses computer vision algorithms such as optical flow algorithm or an object detection deep learning neural network model like Faster RCNN (Region-based Convolutional Neural Network) to detect and classify an item within the image data) responsive to obtaining a weight measurement of the retail item positioned on the surface of the scale, (Chaubard ¶0042; mobile shopping unit receives 400 sensor data from one or more change detection sensors mounted to a shopping cart in use by a customer. The sensor data can include data from a proximity sensor, a load sensor, an electronic scale…¶0043; the mobile shopping unit detects 410 a change to the contents of the shopping cart, the mobile shopping unit captures 420 image data from one or more cameras mounted to the shopping cart) wherein the acquired images are captured by a plurality of optical sensors of the checkout node, with each sensor having a different viewing angle towards the surface of the scale, at least one of the plurality of optical sensors being positioned at a first viewing angle relative to the surface of the scale and operable to capture at least one of the plurality of acquired images of the retail item placed on the surface of the scale, (Chaubard ¶0038; Cameras 210 are mounted at various positions on the shopping cart 200, which provides a variety of angles at which image data can be collected to identify items that have been added to or removed from the shopping cart 200), the neural network being trained by a set of images of retail items. (Chaubard ¶0021; machine-learned item identification model can be trained on labeled images of items that may be added to or removed from the shopping cart)
Chaubard does not teach, but Hagglund does teach: at least one of the plurality of optical sensors being positioned at a second viewing angle relative to the surface of the scale and operable to capture at least one of the plurality of acquired images of the retail item placed on the surface of the scale through a transparent or translucent portion of that surface. (Hagglund ¶0030; bar codes of products having a fixed price are passed over the scanner window 10, whereby the hardware and software associated with the scanner portion of the scanner/scale device 5 functions to read the bar code and to transmit the bar code information to another portion of an associated POS system. Items for which the price is determined by weight are placed on the scale platter 15; see Fig. 1 for reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chaubard with the known technique of transparent panels in Hagglund because applying the known technique would have yielded predictable results and resulted in an improved system by allowing convenient placement of sensors. (Hagglund ¶0029; integrated bar code scanner for reading product bar codes through a scanner window 10)

Claim 20 is rejected on the same basis as claim 1 with the additional limitations of the checkout node, comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the checkout node is configured (Chaubard ¶0047; computer-readable medium comprises one or more computer-readable media that, individually or together, comprise instructions that, when executed by one or more processors, cause the one or more processors to perform, individually or together, the steps of the instructions stored on the one or more computer-readable media) 


Regarding Claim 2, Chaubard as modified by Hagglund discloses the method of claim 1, further comprising: 
sending, to the neural network, the acquired images; 
receiving, from the neural network, for each acquired image, an indication of one or more predicted retail items and their corresponding confidence levels; (Chaubard ¶0017; detect and classify an item within the image data and to predict a bounding box for the item within the image data with a corresponding identifier and a confidence score)
and wherein said selecting is based on the one or more predicted retail items and their corresponding confidence levels. (Chaubard ¶0023; item identification module 170 may identify the item based on the highest confidence score of the set of confidence scores for the bounding box.)

Regarding Claim 3, Chaubard as modified by Hagglund discloses the method of claim 2, wherein said selecting includes: selecting those predicted retail items of the acquired images that have a confidence level above a predetermined confidence threshold. (Chaubard ¶0023; item identification module 170 crops portions of the image corresponding to bounding boxes with confidence scores higher than a threshold value and applies a more-powerful, if less-efficient, model to the cropped portions of the image. The more-powerful model may include a homography matching algorithm to a database, or another convolutional neural network that operates on a higher resolution version of the cropped portions of the image)

Regarding Claim 4, Chaubard as modified by Hagglund discloses the method of claim 2, further comprising: 
determining which acquired image corresponds to the predicted retail item having the highest confidence level to obtain the selected image; (Chaubard ¶0023; item identification module 170 may identify the item based on the highest confidence score of the set of confidence scores for the bounding box.)
and wherein said selecting includes selecting those predicted retail items of the selected image that have a confidence level above a predetermined confidence threshold. (Chaubard ¶0023; item identification module 170 crops portions of the image corresponding to bounding boxes with confidence scores higher than a threshold value and applies a more-powerful, if less-efficient, model to the cropped portions of the image. The more-powerful model may include a homography matching algorithm to a database, or another convolutional neural network that operates on a higher resolution version of the cropped portions of the image)

Regarding Claim 5, Chaubard as modified by Hagglund discloses the method of claim 1, further comprising: 
obtaining an indication to initiate a checkout transaction of a retail item that requires a weight measurement by the scale; (Chaubard ¶0034; customer can select a checkout option presented by the payment interface 190)
determining to initiate the checkout transaction of the retail item based on the initiate indication; (Chaubard ¶0034; and, in response, the mobile shopping unit 110 initiates the transaction for the customer to check out of the store)
and acquiring images captured by each optical sensor. (Chaubard ¶0042; sensor data can include data from a proximity sensor, a load sensor, an electronic scale, or a camera.)

Regarding Claim 6, Chaubard as modified by Hagglund discloses the method of claim 1, further comprising: 
obtaining an indication of a certain retail item that is identified as the retail item for the checkout transaction; (Chaubard ¶0017; detect and classify an item within the image data and to predict a bounding box for the item within the image data with a corresponding identifier and a confidence score)
and determining that the identified retail item is one of the predicted retail items. (Chaubard ¶0023; item identification module 170 may identify the item based on the highest confidence score of the set of confidence scores for the bounding box.)

Regarding Claim 7, Chaubard as modified by Hagglund discloses the method of claim 6, wherein said obtaining the certain retail item indication includes: 
receiving, from a user interface terminal of the checkout node, (Chaubard ¶0034; customer may use the payment interface 190 provided by the mobile shopping unit 110 to pay for the items in their contents list) the indication of the certain retail item; (Chaubard ¶0017; detect and classify an item within the image data and to predict a bounding box for the item within the image data with a corresponding identifier and a confidence score)
and sending, to a user interface terminal, (Chaubard ¶0034; customer may use the payment interface 190 provided by the mobile shopping unit 110 to pay for the items in their contents list) an indication that the identified retail item is one of the predicted retail items responsive to determining that the identified retail item is one of the predicted retail items. (Chaubard ¶0023; item identification module 170 may identify the item based on the highest confidence score of the set of confidence scores for the bounding box.)

Regarding Claim 8, Chaubard as modified by Hagglund discloses the method of claim 6, wherein the indication of the certain retail item corresponds to a price look-up (PLU) code. (Chaubard ¶0021; item identification algorithm may identify a barcode on an added item to identify the item.)

Regarding Claim 9, Chaubard as modified by Hagglund discloses the method of claim 1, further comprising: 
obtaining, from the scale, an indication of the weight measurement of the retail item placed on the surface of the scale; (Chaubard ¶0039; load sensor 320 positioned at the bottom of the storage area of the shopping cart 300 may detect a change in the weight of the contents of the shopping cart,)
and wherein said acquiring the images is responsive to said obtaining the weight measurement. (Chaubard ¶0039; …When the mobile shopping unit detects a change to the contents of the shopping cart 300, the mobile shopping unit uses image data from the cameras 340 to identify the item or items associated with the change to the contents.)

Regarding Claim 10, Chaubard discloses the method of claim 9.  Chaubard does not, but Hagglund does disclose wherein said obtaining the weight measurement indication is responsive to determining that the retail item has been stably placed on the surface of the scale. (Hagglund ¶0044; Once the reusable container is stable, the scale determines the initial total weight of the reusable container and the contained items 205 (or just the weight of the items if the scale has been tared to account for the container)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chaubard with the known technique of stable weight measuring in Hagglund because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more accurate weight measurements.

Regarding Claim 11, Chaubard discloses the method of claim 1, wherein at least one sensor is positioned above the surface of the scale with a perpendicular viewing angle relative to the surface of the scale. (Chaubard Fig. 2 shows a top down angle of the cart and basket with a load sensor 320 at bottom of the storage area ¶0039, with multiple cameras being perpendicular to the bottom the cart/scale)

Regarding Claim 12, Chaubard discloses the method of claim 1, wherein at least one sensor is positioned away from the scale with an acute viewing angle relative to the surface of the scale. (Chaubard Fig. 2 shows a top down angle of the cart and basket with a load sensor 320 at bottom of the storage area ¶0039, with multiple cameras being acute angles to the bottom the cart/scale; ¶0039 teaches a variety of angles for the positions of the cameras)

Regarding Claim 14, Chaubard discloses the method of claim 1, wherein at least one sensor is a camera. (Chaubard ¶0015; change detection sensor 140 can include …a camera)

Regarding Claim 16, Chaubard discloses the method of claim 1, wherein the neural network is co-located with the checkout node. (Chaubard ¶0014; the mobile shopping unit 110 may include a central processing unit, a data store, a display, an audio interface, or a network interface.)

Regarding Claim 17, Chaubard discloses the method of claim 1, wherein a first network node includes the neural network and provides local network access to the neural network by the checkout node. (Chaubard ¶0036; mobile shopping unit 110 can communicate with the store system 130 via the network 120, which may comprise any combination of local area and wide area networks employing wired or wireless communication links.)

Regarding Claim 18, Chaubard discloses the method of claim 1, further comprising: sending, to a second network node that provides remote network access to a plurality of checkout nodes, (Chaubard ¶0036; mobile shopping unit 110 can communicate with the store system 130 via the network 120, which may comprise any combination of local area and wide area networks employing wired or wireless communication links.) at least one acquired image, wherein the second network node is operable to determine whether to include the at least one acquired image to the set of training images based on the confidence level of those acquired images. (Chaubard ¶0023; item identification module 170 may identify the item based on the highest confidence score of the set of confidence scores for the bounding box.)

Regarding Claim 19, Chaubard discloses the method of claim 1, further comprising: 
receiving, from a second network node that provides remote network access to a plurality of checkout nodes, the set of training images; (Chaubard ¶0036; mobile shopping unit 110 can communicate with the store system 130 via the network 120, which may comprise any combination of local area and wide area networks employing wired or wireless communication links.)
and training the neural network by the set of training images. (Chaubard ¶0021; machine-learned item identification model can be trained on labeled images of items that may be added to or removed from the shopping cart.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chaubard et al. (Pub. No. US 2018/0218351 A1) in view of Hagglund (Pub. No. US 2013/0232021 A1), and in further view of Wittenberg et al. (Pub. No. US 2014/0090902 A1).
Regarding Claim 15, Chaubard as modified by Hagglund discloses the method of claim 1. Modified Chaubard does not teach, but Wittenberg teaches:
 wherein at least one sensor is an infrared sensor. (Wittenberg ¶0033; object sensor 56 may advantageously include two pairs of infrared (IR) light emitting diode (LED) emitters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chaubard with the known technique of IR sensing in Wittenberg because applying the known technique would have yielded predictable results and resulted in an improved system by allowing object detection.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Shi (EP 3859638 A1.) Shi teaches neural network identification of items at a self-checkout station. Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629